EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made and entered into on the 14th day of
August, 2008, by and between SOUTHERN COMMUNITY BANK, a bank organized under the
laws of the State of Georgia (the “Bank”), and DAVID R. COXON (hereinafter
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Bank believes that it is in the best
interest of the Bank to arrange terms of employment for Executive so as to
induce Executive to accept employment with the Bank and to remain in his
capacities with the Bank for the term hereof; and
     WHEREAS, Executive is willing to provide services to the Bank in accordance
with the terms and conditions hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the mutual premises and
covenants herein contained, the parties hereto agree as follows:
     1. EMPLOYMENT. For the Term of Employment, as hereinafter defined, the Bank
agrees to employ Executive as its President and Chief Executive Officer, and
Executive agrees to accept such employment and to perform such duties and
functions and exercise such authority as are provided or reserved for or given
to the president or chief executive officer in the articles of incorporation and
bylaws of, and applicable laws governing, the Bank. Executive agrees to devote
his full business time, attention, skill and efforts to the business of the Bank
and shall perform his duties in a trustworthy and businesslike manner, all for
the purpose of advancing the interests of the Bank.
     2. TERM OF EMPLOYMENT. The “Term of Employment” referred to in Section 1
hereof and hereinafter shall be deemed to have commenced as of the date first
above mentioned and shall continue for a period of three (3) years, unless
sooner terminated pursuant to this Agreement, and shall include any extension of
the period of employment in accordance with this paragraph. The period of
employment shall automatically be extended without further action by the parties
for an additional twelve (12) full calendar months, on each anniversary hereof
during the Term of Employment, unless (i) either party shall have served written
notice upon the other of its intention that this Agreement shall not be extended
at least six (6) months before the anniversary date on which this Agreement
would have been automatically extended for an additional year, or (ii) the
Executive’s employment hereunder shall have been terminated pursuant to
Section 4 hereof.
     3. COMPENSATION.
          3.1 Base Salary. During the Term of Employment, Executive shall be
paid an annual base salary (hereinafter “Base Salary”) of $275,000, which shall
be paid in equal installments in accordance with the Bank’s normal pay
practices, but not less frequently than

 



--------------------------------------------------------------------------------



 



monthly. Executive’s salary shall be fixed for 2008 and 2009. As soon as
practical after January 1 of 2010 and each year thereafter during the Term of
Employment, Executive’s salary will be reviewed by the Board of Directors of the
Bank for the upcoming calendar year and Executive shall be entitled to receive
annually an increase (but in no event a decrease from the annual salary for the
prior calendar year) in such amount, if any, as may be determined by the Board
of Directors.
          3.2 Management Incentives and Discretionary Bonuses.
     (a) During the Term of Employment, Executive shall be entitled, in an
equitable manner based on the terms of any bonus and incentive plans that have
been approved or may, from time to time, be approved by the Bank’s Board of
Directors, with all other key management personnel, to such incentives and
discretionary bonuses as may be authorized, declared and paid by the Board of
Directors to the Bank’s key management employees. For 2008 and 2009, Executive
shall be awarded a bonus equivalent to an annualized $46,000 (the bonus for 2008
being prorated based on the number of days actually employed by the Bank during
the year); provided, however, that Executive must be employed by the Bank on the
last day of each respective year to receive the bonus and further provided that
Executive’s bonus for 2008 shall be contingent upon the Bank’s achievement of at
least an 11% reduction in the ratio of non-performing loans (as defined in
Section 3.2(c) below) to total loans (comparing the June 30, 2008 ratio to the
December 31, 2008 ratio) and that Executive’s bonus for 2009 shall be contingent
upon the Bank’s return to month-to-month profitability (determined after
appropriate provisions are made to maintain the allowance for loan loss at an
adequate level) before the end of 2009. Beginning in 2010, and subject to the
limitations set forth in Section 3.2(b) below, the bonus shall be based on
meeting or exceeding certain performance criteria to be established by the Board
of Directors and shall be paid by March 15 of the following year. It is
anticipated that the performance criteria shall consist of targeted objectives
in the following areas: (i) earnings (as defined in Section 3.2(c) below);
(ii) asset growth; and (iii) asset quality. If the targets in these areas are
met, then the Board of Directors intends to award Executive an annual bonus
equal to 20% of Executive’s Base Salary (the “Standard Bonus”). If actual
earnings exceed the budgeted target, then the Board of Directors anticipates
that Executive will be eligible for an increase in his bonus equal to 10% of
such excess earnings up to the point where the aggregate bonus equals 60% of his
Base Salary for the year in question. It is anticipated that any increase in
bonus over the Standard Bonus shall be based on exceeding targeted objectives in
the established performance criteria. No other compensation provided for in this
Agreement shall be deemed a substitute for the Executive’s right to such
incentives and discretionary bonuses when and as declared by the Board.
     (b) In order to be eligible for any incentives described above beginning in
2010 and beyond under Section 3.2(a), the Board of Directors must determine that
the goals set forth in Section 3.2(a) have been met and must further determine
that: (i) the Bank has been and continues to be run in a safe, sound and
balanced fashion as evidenced by qualitative assessments; (ii) the Bank has
achieved soundness and balance in the areas of asset quality, liquidity,
capital, management, earnings and sensitivity to interest rate risk, with the
CAMELS rating being only one indicator of having achieved this goal; and

2



--------------------------------------------------------------------------------



 



(iii) that the overall financial condition of the Bank will not be adversely
affected by payment of such cash incentive. These determinations shall be made
by the Board of Directors of the Bank in its sole and absolute discretion. The
Executive shall have the opportunity to present evidence to the Board of
Directors regarding the attainment of the conditions set forth in Section 3.2(a)
but shall otherwise recuse himself from any decisions regarding the same. In
addition to the foregoing, the parties acknowledge that any payment of bonuses
to Executive may be limited by administrative actions or agreements imposed upon
the Bank by the Georgia Banking and Finance (the “DBF”) and/or the FDIC.
     (c) For purposes of this Section 3.2, “earnings” shall mean net income
before income taxes, extraordinary items and the cumulative effect of an
accounting change on prior periods and “non-performing loans” shall mean the sum
of: (i) nonaccrual loans; (ii) loans that are at least 30 days past due; and
(iii) any other loans that are determined to be non-performing by the DBF or the
FDIC.1
          3.3 Stock Options. With the execution of this Agreement, Executive has
been awarded stock options to purchase 133,333 shares of the common stock of
Southern Community Bancshares, Inc., the Bank’s holding company (the “Company”).
The exercise price of the options is $4.00. The stock options shall vest as
follows: 15,000 immediately, 23,667 on the first anniversary of the grant date,
23,667 on the second anniversary of the grant date, 23,666 on the third
anniversary of the grant date, 23,666 on the fourth anniversary of the grant
date, and 23,666 on the fifth anniversary of the grant date.
          The stock options are evidenced by a separate incentive stock option
grant agreement between the Company and Executive (the “Grant Agreement”). In
the event of a conflict between the terms of this Agreement and the Grant
Agreement, the terms of the Grant Agreement shall control.
          3.4 Director Service. Subject to continued re-election by the Bank’s
shareholder and possible removal pursuant to the Bank’s bylaws, Executive shall
serve on the Board of Directors of the Bank and shall be entitled to receive
directors’ fees for such service on the same basis as other directors. Any fees,
stock option grants or other compensation received by Executive on the same
basis as other directors will be additional compensation and supplement the
compensation and benefits otherwise provided for in this Employment Agreement.
In the event that the Executive’s employment hereunder is terminated for any
reason whatsoever, such termination shall constitute a resignation by the
Executive as a member of the Board of Directors of the Bank.
          3.5 Additional Benefits. During the Term of Employment, Executive
shall be provided with such employee benefits and benefit levels, including
health, life and disability insurance, an annual car allowance of $25,000 (which
covers fuel, maintenance, insurance and all other vehicle related expenses), and
a membership in social, professional and civic clubs which the Board of
Directors in its discretion determines to be in keeping with a level
commensurate with a similarly-situated financial institution. These benefits
shall be provided and maintained at a level of not less than what is in effect
at the time this Agreement is executed.
 

1   This paragraph needs to be completed to address David’s comment from his
July 7, 2008 email to Carolyn.

3



--------------------------------------------------------------------------------



 



Throughout the Term of Employment, Executive shall also be entitled to
reimbursement for reasonable business expenses incurred by him in the
performance of his duties hereunder. During the Executive’s Term of Employment
hereunder, Executive shall receive four (4) weeks paid vacation during each year
of employment.
     4. TERMINATION.
          4.1 Death, Disability or Resignation. This Agreement may be terminated
before the expiration of the Term of Employment upon the occurrence of any one
of the following events:
     (a) Upon Executive’s death, this Agreement shall terminate immediately. Any
salary and any other amounts that may be due Executive from the Bank at the time
of his death (whether pursuant to benefits plans or otherwise) shall be paid to
the executor or administrator of his estate.
     (b) Executive may terminate this Agreement upon 60 days prior written
notice to the Bank, in which case Executive shall receive only his salary and
any other amounts due to him from the Bank (whether pursuant to benefit plans or
otherwise) through the date of termination.
     (c) The Bank may terminate this Agreement upon Executive’s “Total
Disability.” As used in this Agreement, “Total Disability” means any physical or
mental disorder that renders Executive incapable of performing his normal duties
and services under this Agreement for a period of one hundred twenty (120) days
in any consecutive twelve (12) month period, as determined by a licensed
physician selected by mutual agreement of the Bank and the Executive or the
Executive’s legal representative. If this Agreement is terminated as a result of
the Executive’s “Total Disability,” the Executive’s compensation hereunder shall
terminate and the Executive shall be paid in accordance with such long-term
disability plans of the Bank as may be in effect at that time. The Executive’s
compensation, title and status shall continue during any such period of
disability until the date of termination except that the Bank may provide
disability insurance to cover the Executive during any part of such disability
period and the Bank’s obligation for the Executive’s compensation for any such
period shall be reduced by the amount of any such insurance proceeds which the
Executive receives.
          4.2 For Cause. This Agreement may be terminated by the Board of
Directors of the Bank for “Cause” for any of the following reasons:
     (a) failure of Executive to follow reasonable written instructions or
policies of the Board of Directors of the Bank;
     (b) gross negligence or willful misconduct of Executive materially damaging
to the business of the Bank;
     (c) conviction of Executive of a crime involving breach of trust, moral
turpitude, theft or fraud;

4



--------------------------------------------------------------------------------



 



     (d) the failure by the Executive to perform substantially his duties other
than any failure resulting from incapacity due to physical or mental illness;
     (e) willful commission by Executive of (i) acts involving dishonesty or
fraud or (ii) criminal acts causing harm to the Bank;
     (f) a willful misrepresentation by the Executive to the stockholder or the
Board of Directors of the Bank which causes substantial injury to the Bank; or
     (g) a request by any state or federal authority regulating the Bank that
the Executive be removed from his office as President and Chief Executive
Officer.
Except for the reasons described in (c), (e), (f) or (g) above, for which no
notice shall be required prior to termination, the Bank shall notify Executive
in writing of the specific reasons for the termination for “Cause” and the
Executive will be allowed thirty (30) days to reply in writing to the accusation
before any termination for “Cause”. If the Executive is terminated for “Cause,”
he shall receive only his salary and any other amounts due to him from the Bank
(whether pursuant to benefit plans or otherwise) through the date of
termination.
          4.3 Without Cause. The Bank may immediately terminate this Agreement
at any time “without Cause” by giving the Executive written notice of the
termination date. If this Agreement is terminated pursuant to this Section 4.3,
and provided that Executive is not entitled to severance following a Change in
Control in accordance with Section 5, then:
     (i) Executive shall be paid severance compensation in an amount equal to
his annual “Base Salary” (as defined in Section 3.1) then in effect which shall
be paid over a twelve (12)-month period commencing from the termination date in
such installments and intervals as if the Executive had remained employed;
provided, however, that the payments pursuant to this clause (i) shall only be
made if Executive executes a release substantially in the form of Exhibit A
attached hereto and all applicable consents have been obtained pursuant to
Part 359 of the FDIC’s rules and regulations; and
     (ii) Executive shall be paid any other amounts owing to the Executive by
the Bank under this Agreement at such termination date, which amounts shall be
paid within thirty (30) days after such termination date.
If this Agreement is terminated “without Cause”, and if and to the extent that
the Executive timely elects COBRA continuation coverage, the Bank will pay to
Executive on a monthly basis the cost of COBRA continuation coverage, less the
amount of premiums by active employees receiving the same coverage for a period
of twelve (12) months from the termination date or such lesser period as the
Executive continues to have COBRA coverage.
          Anything in this Agreement to the contrary notwithstanding, upon a
termination “without Cause” pursuant to this Section 4.3, Executive’s sole
rights and remedies against the Bank arising out of any such termination of his
employment hereunder are to receive the severance compensation and the other
amounts and benefits as are explicitly set forth in this Section 4.3.

5



--------------------------------------------------------------------------------



 



          5. CHANGE IN CONTROL. In the event of a “Change in Control” during the
Term of Employment, as defined herein, and the Executive either (i) is
terminated by the Bank (except “for Cause” as defined in Section 4.2 above),
during the one-year period after the Change in Control becomes effective, from
his employment hereunder but before he reaches age 70, or (ii) voluntarily
resigns from his employment effective as of the first anniversary of the date of
the Change in Control (provided that Executive must provide 60 days prior
written notice to the Bank of such resignation), then Executive shall be
entitled to receive severance compensation in an amount equal to one hundred
percent (100%) of his Base Salary then in effect and any other amounts owing to
Executive at the time of such termination date, which shall be paid in a lump
sum within 14 days following the date of termination or resignation; provided
that Executive executes a release, substantially in the form of Exhibit A, and
all applicable consents have been obtained pursuant to Part 359 of the FDIC’s
rules and regulations.
          For purposes of this Section 5, “Change in Control” of the Bank shall
mean the occurrence of any of the following events that does not also constitute
a Non-Control Transaction:
     (i) During any twelve (12) month period the individuals who are members of
the Board of Directors of the Bank or the Company (the “Incumbent Board”), cease
for any reason to constitute at least 50% of the Board of the Bank or the
Company; provided, however, that if the election, or nomination for election by
the Bank’s or Company’s shareholders, of any new director was approved in
advance by a vote of at least 50% of the Incumbent Board, such new director
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board.
     (ii) A future acquisition of any voting securities of the Bank or the
Company (the “Voting Securities”) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Exchange Act), or more than one
Person acting as a group, immediately after which such Person or Persons has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Bank’s or the
Company’s then outstanding Voting Securities; provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change in Control
by virtue of any of the following acquisitions: (A) by the Bank or the Company,
(B) by any employee benefit plan (or related trust) sponsored or maintained by
the Bank or the Company, or (C) by an underwriter temporarily holding securities
pursuant to an offering of such securities.
     (iii) When any one Person, or more than one Person acting as a group,
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such Person or Persons) assets from the Bank
or the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of such entity
(determined without regard to any liabilities associated with such assets)
immediately prior to such acquisition or acquisitions, without regard to assets
transferred to: (A) a shareholder or owner of the entity (immediately before the

6



--------------------------------------------------------------------------------



 




asset transfer) in exchange for or with respect to its stock, (B) an
organization, 50% or more of the total value or voting power of which is owned
directly or indirectly, by the entity immediately after the transfer, (C) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of the entity
immediately after the transfer or (D) an organization, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person, or
more than one Person acting as a group, that owns, directly or indirectly, 50%
or more of the total value or voting power of the entity immediately after the
transfer.
          A “Non-Control Transaction” means any merger, consolidation or
reorganization or similar transaction in which:
     (i) the shareholders of the Bank or the Company immediately before such
merger, consolidation, reorganization or similar transaction, own, directly or
indirectly and in substantially the same proportion as their ownership of the
common stock of the Bank or the Company immediately before such transaction,
immediately following such transaction, at least 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation or reorganization (the “Surviving Corporation”); and
     (ii) immediately following such merger, consolidation or reorganization,
members of the Incumbent Board shall constitute at least 50% of the members of
the board of directors of the Surviving Corporation.
          For purposes of this Agreement, “Change in Duties or Salary” of
Executive shall mean any of: (i) a change in duties and responsibilities of
Executive from those duties and responsibilities of Executive for the Bank in
effect at the time a Change in Control occurs, which change results in the
assignment of duties and responsibilities inferior to those duties and
responsibilities of Bank at the time such Change in Control occurs; (ii) a
reduction in rate of annual salary from such rate in effect at the time of
Change in Control; or (iii) a change in the place of assignment of Bank from
Fayetteville, Georgia, to any other city or geographical location that is
located further than 10 miles from the principal office of the Bank in
Fayetteville, Georgia.
          Notwithstanding the foregoing, this paragraph shall apply if all or
any portion of the payments and benefits provided to an Executive under this
Agreement, or any other payment or benefit (including under any plan or
arrangement adopted in the future), would otherwise constitute “excess parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), that are subject to the tax imposed by
Section 4999 of the Code (or similar tax and/or assessment). If, after the
application of such tax and/or assessment, the amount of such payment and
benefits would be less than if the payment and benefits had been reduced to an
amount that would result in there being no excess parachute payments, then such
payments and benefits shall be so reduced (the minimum extent necessary) so that
no excess parachute payments result. If reduction is necessary hereunder, the
Executive shall elect which of the payments and benefits shall be reduced.
Determination of whether payments and benefits would constitute excess parachute
payments, and the amount of reduction

7



--------------------------------------------------------------------------------



 



so that no excess parachute payments shall exist, shall be made, at the Bank’s
expense, by the independent accounting firm employed by the Bank immediately
prior to the occurrence of any change of control of the Bank or Company which
would result in the imposition of such tax.
     6. NONCOMPETE AND NON-SOLICITATION COVENANTS.
          6.1 Definitions. In this Agreement the following terms shall have the
meanings set forth below:
     (a) “Affiliate” shall be used to indicate a relationship to a specified
person, firm, corporation, partnership, association or entity, and shall mean
any person, firm, corporation, partnership, association or entity that, directly
or indirectly or through one or more intermediaries, controls, is controlled by
or is under common control with such person, firm, corporation, partnership,
association or entity.
     (b) “Applicable Period” shall mean twelve (12) months following the
effective date of the termination of this Agreement.
     (c) “Area” shall mean the geographic area within the following Georgia
Counties: Henry, Fayette, Coweta, Clayton and Spalding.
     (d) “Competing Business” shall mean a federally insured financial
institution.
          6.2 Agreement Not to Compete. The Executive hereby agrees that during
his employment by the Bank, and for the Applicable Period thereafter, he will
not (except on behalf of, or with the prior written consent of, the Bank) for a
Competing Business located within the Area, either directly or indirectly, on
his own behalf, or in the service or on behalf of others, as a principal,
partner, officer, director, manager, supervisor, administrator, consultant,
executive employee or in any other capacity which involves the duties and
responsibilities similar to those undertaken for the Bank as described in
Section 1, work for, engage or participate in any such Competing Business, or
control or own (other than ownership of less than five percent (5%) of the
outstanding voting securities of an entity whose voting securities are traded on
a national securities exchange or quoted on an Automated Quotation System
sponsored by the Financial Industry Regulatory Authority), a beneficial interest
in, any Competing Business.
          6.3 Agreement Not to Solicit Customers. The Executive agrees that
during his employment by the Bank and for the Applicable Period thereafter, he
will not, without the prior written consent of the Bank, either directly or
indirectly, on his own behalf or in the service or on behalf of others, solicit,
divert or appropriate, or attempt to solicit, divert or appropriate, to any
Competing Business any customer or client or actively sought prospective
customer or client of the Bank or any Affiliate located in the Area who was
serviced by or under the supervision of the Executive in the course of his
employment within the one (1) year period immediately prior to the termination
of the Executive’s employment with the Bank.
          6.4 Agreement Not to Solicit Employees. The Executive agrees that
during his employment by the Bank and for the Applicable Period thereafter, he
will not, either directly or indirectly, on his own behalf or in the service or
on behalf of others, solicit for employment

8



--------------------------------------------------------------------------------



 



any person who was employed by the Bank or any of its Affiliates during the
Executive’s Term of Employment, whether or not such employee was a full-time, a
part-time or a temporary employee and whether or not such employment was
pursuant to a written agreement and whether or not such employment was for a
determined period or was at will.
     7. OWNERSHIP AND PROTECTION OF PROPRIETARY INFORMATION.
          7.1 Definitions. The following capitalized terms used in this
Section 7 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:
          “Confidential Information” means all information regarding the Bank,
its activities, business or clients that is the subject of reasonable efforts by
the Bank to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Bank, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Bank; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; product development techniques or plans; customer
lists; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Bank. This definition shall not
limit any definition of “confidential information” or any equivalent term under
state or federal law.
          “Trade Secret” means all information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information: (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (B) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. Without
limiting the foregoing, Trade Secret means any item of confidential information
that constitutes a “trade secret(s)” under the common law or statutory law of
the State of Georgia.
          7.2 Restriction on Disclosure and Use of Confidential Information and
Trade Secrets. Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Bank and its
affiliated entities, and may not be converted to Executive’s own use.
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time during the Term of Employment and a period extending one
year thereafter (the “Restricted Period”) reveal, divulge, or disclose to any
person not expressly authorized by the Bank any Confidential Information, and
Executive shall not, directly or indirectly, at any time during the Restricted
Period use or make use of any Confidential Information in connection with any
business activity other than that of the Bank. Throughout the term of this
Agreement and at all times after the date that this Agreement terminates for any
reason, Executive shall not

9



--------------------------------------------------------------------------------



 



directly or indirectly transmit or disclose any Trade Secret of the Bank to any
Person, and shall not make use of any such Trade Secret, directly or indirectly,
for himself or for others, without the prior written consent of the Bank. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Bank’s rights or Executive’s obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices.
          Anything herein to the contrary notwithstanding, Executive shall not
be restricted from disclosing or using Confidential Information or Trade Secrets
that are required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Bank with prompt notice of such requirement so that the Bank
may seek an appropriate protective order prior to any such required disclosure
by Executive.
          7.3 Return of Property. Upon request by the Bank, and in any event
upon termination of the employment of the Executive with the Bank for any
reason, the Executive will promptly deliver to the Bank all property belonging
to the Bank, including, without limitation, all Confidential Information and all
Trade Secrets (and all physical embodiments thereof) then in his custody,
control or possession.
          7.4 Termination. The Executive shall maintain and observe the
obligations of confidentiality contained in this Agreement with respect to
Confidential Information during the term of his employment with the Bank and at
all times following the termination of such employment for any reason
whatsoever.
     8. INJUNCTIVE RELIEF. The Executive agrees that the covenants and
agreements contained in Sections 6 and 7 of this Agreement, and the subsections
of these Sections, are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of the Bank and the business of the Bank; that the Bank is engaged in
active business throughout the Area; that irreparable loss and damage will be
suffered by the Bank should the Executive breach any of such covenants and
agreements; and that, in addition to other remedies available to it, the Bank
shall be entitled to both temporary and permanent injunctions to prevent a
breach or contemplated breach by the Executive of any of such covenants or
agreements.
     9. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto regarding employment of Executive, and supersedes and
replaces any prior agreement between the parties.
     10. ASSIGNMENT. None of the parties hereto may assign this Agreement
without the prior written consent of the other parties hereto except that the
Bank may assign the Agreement to a successor in interest who agrees, either by
consent or by operation of law, to assume the Bank’s obligations under this
Agreement.
     11. SEVERABILITY. Each section and subsection of this Agreement constitutes
a separate and distinct understanding, covenant and provision hereof. In the
event that any provision of this Agreement shall finally be determined to be
unlawful, such provision shall be

10



--------------------------------------------------------------------------------



 



deemed to be severed from this Agreement, but every other provision of this
Agreement shall remain in full force and effect.
     12. GOVERNING LAW. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of
Georgia.
     13. RIGHTS OF THIRD PARTIES. Nothing herein expressed or implied is
intended to or shall be construed to confer upon or give to any person, firm or
other entity, other than the parties hereto and their permitted assigns, any
rights or remedies under or by reason of this Agreement.
     14. AMENDMENT. This Agreement may not be amended orally but only by an
instrument in writing duly executed by the parties hereto.
     15. CODE SECTION 409A. Notwithstanding any other provision of this
Agreement, it is intended that any payments or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in such form and at such time, including, without limitation, payment only
in connection with a permissible payment event as complies with the applicable
requirements of Code Section 409A to avoid the unfavorable tax consequences
provided therein for noncompliance. If Executive is a “specified employee” (as
defined in Section 409A of the Code) and any of the Bank’s or Company’s stock is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered to be deferred compensation subject to Section 409A of the Code shall
be deferred for six (6) months as required by Section 409A(a)(2)(B)(i) of the
Code (the “409A Deferral Period”). In the event such payments are otherwise due
to be made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. For
purposes of this Agreement, any termination of employment will be read to mean a
“separation from service” within the meaning of Section 409A of the Code where
it is reasonably anticipated that no further services would be performed after
such date or that the level of bona fide services Executive would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to less than fifty percent (50%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
With respect to any reimbursement provided under this Agreement, (a) such
reimbursements shall be made within sixty (60) days from the submission date,
(b) the amount of expenses eligible for reimbursement during one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year, and (c) the right to reimbursement shall not be subject to liquidation or
exchange for other benefits.
     16. NOTICES. Any notice or other document or communication permitted or
required to be given to Executive pursuant to the terms hereof shall be deemed
given if personally delivered to Executive or sent to him postage prepaid, by
registered or certified mail, at ________, or at any such other address as
Executive shall have notified the Bank in writing. Any notice or other document
or other communication permitted or required to be given to the Bank pursuant to
the terms hereof shall be deemed given if personally

11



--------------------------------------------------------------------------------



 



delivered or sent to the Bank, postage prepaid, by registered or certified mail,
at 525 North Jeff Davis Drive, Fayetteville, Georgia 30214, or at such other
address as the Bank shall have notified Executive in writing. All notices
personally delivered shall be deemed received on the date delivered. All notices
sent by postage-prepaid, registered or certified mail shall be deemed received
on the actual date of receipt, or when refused or returned because of failure to
claim if mailed return-receipt requested.
     17. WAIVER. The waiver by either party hereto of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision of this Agreement by
the breaching party.
(Signatures on following page.)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            SOUTHERN COMMUNITY BANK  

[BANK SEAL]

                 By:   /s/ Thomas D. Reese, Chairman                      

               EXECUTIVE
 
  
  
  
       By:   /s/ David R. Coxon                    

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RELEASE
     THIS RELEASE (“Release”) is granted effective as of the _______day of
______, ______, by ___________(“Executive”) in favor of [_________] (the
“Employer”). This is the Release referred to in that certain Employment
Agreement dated as of _______, _______by and between the Employer and Executive
(the “Employment Agreement”). Executive gives this Release in consideration of
the Employer’s promises and covenants as recited in the Employment Agreement,
with respect to which this Release is an integral part.
     1. Release of the Employer. Executive, for himself, his successors,
assigns, attorneys, and all those entitled to assert his rights, now and forever
hereby releases and discharges the Employer and its respective officers,
directors, stockholders, trustees, employees, agents, parent corporations,
subsidiaries, affiliates, estates, successors, assigns and attorneys (“the
Released Parties”), from any and all claims, actions, causes of action, sums of
money due, suits, debts, liens, covenants, contracts, obligations, costs,
expenses, damages, judgments, agreements, promises, demands, claims for
attorney’s fees and costs, or liabilities whatsoever, in law or in equity, which
Executive ever had or now has against the Released Parties, including any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Employer or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, which may be traced either directly or
indirectly to the aforesaid employment relationship, or the termination of that
relationship, that Executive has, had or purports to have, from the beginning of
time to the date of this Release, whether known or unknown, that now exists, no
matter how remotely they may be related to the aforesaid employment relationship
including but not limited to claims for employment discrimination under federal
or state law, except as provided in Paragraph 2; claims arising under Title VII
of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory or common law
wrongful discharge, including any claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for wages or vacation pay; claims for benefits,
including any claims arising under the Executive Retirement Income Security Act,
29 U.S.C. § 1001, et seq.; and provided, however, that nothing herein shall
release the Employer of its obligations to Executive under the Employment
Agreement or any other contractual obligations between the Employer or its
affiliates and Executive, or any indemnification obligations to Executive under
the Employer’s bylaws, articles of incorporation, Georgia law or otherwise.
     2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he

 



--------------------------------------------------------------------------------



 



may, before executing this Release, consider this Release for a period of
twenty-one (21) calendar days; and that the consideration he receives for this
Release is in addition to amounts to which he was already entitled. It is
further understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that Executive may revoke this
Release within seven (7) calendar days from the date of execution hereof.
     Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Employer any
such payment received prior to that date.
     EMPLOYEE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
EMPLOYER UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. EMPLOYEE ACKNOWLEDGES
THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR
OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING
THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM
ALL SUCH CLAIMS.

             
                       Date:     

 